Case: 14-13132     Date Filed: 06/25/2015       Page: 1 of 4


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-13132
                           ________________________

                       D.C. Docket No. 1:14-cv-01097-MHS



LASHAUN Y. CARTER,
individually and on behalf of all others similarly
situated who consent to their inclusion in a collective action,

                                                       Plaintiff - Appellee,

versus

DOLL HOUSE II, INC.,
a corporation,
d.b.a. Stilettos Gentlemen's Club,
THEO LAMBROS,
an individual,

                                                       Defendants - Appellants.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                     (June 25, 2015)
                Case: 14-13132      Date Filed: 06/25/2015      Page: 2 of 4


Before JORDAN and DUBINA, Circuit Judges and GOLDBERG, * Judge.

PER CURIAM:

       Defendants/Appellants Dollhouse, Inc., Stilettos Gentlemen's Club, and

Theo Lambros appeal the district court’s order denying in part and granting in part

their motion to compel arbitration in plaintiffs/appellees Fair Labor Standards Act

(“FLSA”) complaint.

       We first conclude that we have jurisdiction to entertain this appeal because

the order is an appealable interlocutory order. See 9 U.S.C. § 16(a)(1)(B). We

generally apply the de novo standard of review to a district court’s denial of a

motion to compel arbitration. See Jenkins v. First American Cash Advance of

Georgia, LLC., 400 F.3d 868, 873 (11th Cir. 2005). This court reviews the district

court’s factual findings for clear error. Multi-Fin. Secs. Corp. v. King, 386 F.3d

1364, 1366 (11th Cir. 2004).

       After reviewing the record, reading the parties briefs, and having the benefit

of oral argument, we agree with the district court that the October Agreement is

enforceable but not retroactive. We base our affirmance of the district court’s

order regarding the October Agreement on general principles of contract

interpretation applicable to all arbitration agreements. The October Agreement


       *
         Honorable Richard W. Goldberg, United States Judge with the United States Court of
International Trade, sitting by designation.
                                             2
               Case: 14-13132     Date Filed: 06/25/2015    Page: 3 of 4


clearly refers “only” to “any dispute regarding this contract/agreement.” This

arbitration clause is similar to one we examined in Thomas v. Carnival Corp., 573

F.3d 1113, 1116-17 (11th Cir. 2009), abrogation recognized by Williams v. NCL

(Bahamas) Ltd., 686 F.3d 1169 (11th Cir. 2012). In Thomas, we refused to apply

retroactively an arbitration clause that provided that “[a]ny and all disputes arising

out of or in connection with this Agreement, . . . shall be referred to, and finally

resolved by arbitration.” Id. at 1117. We concluded that “if the parties had

intended retroactivity, they would have explicitly said so.” Id. at 1119. Because

there is nothing in the October Agreement regarding retroactivity, we conclude the

district court correctly refused to apply the arbitration provision to any claims that

arose before October 2013. Accordingly, we affirm the district court’s order as it

relates to the October Agreement.

      Concerning the April Agreement, it is apparent from the record that the

district court made factfindings based on inferences from dates rather than live

testimony. We believe the better course would have been for the district court to

conduct an evidentiary hearing, take live testimony and then make findings of fact.

Accordingly, we vacate that part of the district court’s order concerning the April

Agreement and remand this case for the district court to conduct an evidentiary

hearing.


                                           3
      Case: 14-13132   Date Filed: 06/25/2015   Page: 4 of 4


AFFIRMED in part, VACATED in part, and REMANDED.




                               4